 
Binding Letter of Intent


Merger of Sitoa Corporation with SOBM


The following is a summary of the principal terms (the “Term Sheet”) with
respect to the merger with Sitoa Corporation (“Sitoa”)’ by Sinobiomed
Incorporated (“SOBM”), an OTCQB listed company (Stock code: SOBM.PK).  This Term
Sheet constitutes a legally binding obligation of any party.


Transaction Overview


Merger
Sitoa shall be acquired by SOBM in exchange for new SOBM shares.  SOBM shall
re-domicile and/or change its name and stock symbol as agreed upon by both
parties.



No-Shop
Sitoa shall not enter into any negotiations, or enter into any agreements with
any other party (and shall terminate any current negotiations) with respect to
an asset sale other than with SOBM for a period of 4 months from the date of
this agreement.



Consideration
Sitoa shareholders shall receive 80% of equity of SOBM post-transaction in
exchange for the merger.



Shareholder Approval
The definitive agreement shall be signed pending final shareholder approval from
Sitoa.

 
Closing Date
Targeted for May 1, 2011, but not later than June 1, 2011.



Agreed and accepted this 5th day of April, 2011:
 
 

Sinobiomed Inc.
Sitoa Corporation
        By:  /s/ George Yu                        By: /s/ Cal
Lai                           
Name:   George Yu
Title:     President & CEO
Name:  Cal Lai
Title:    CEO & President

 
 
 
 
 

--------------------------------------------------------------------------------

 